Title: From George Washington to Clement Biddle, 29 May 1780
From: Washington, George
To: Biddle, Clement



Dr Sir
Head qrs Morris Town May 29th 1780

I have received Your Letter of the 28th. The Honourable the Committee in a circular Letter they have written to the States, have pressed them in the strongest terms, to furnish the supplies required of them by Congress, by their Act of the 25th of February; and the places for depositing the forage as well as other Articles, which had been agreed on, had been communicated to them before, by Letters from My self. If the States You mention are written to on the subject of Monthly specific supplies, according to the Estimates which have just been made, the necessity of providing the forage and the means of transportation on the request of the Quarter Master General or Commissary General, will be urged again.
It appears to me that Trentown will be a proper place for collecting a large quantity of Forage at, from the parts you mention. I am Dr sir yr Most Obedt st

Go: Washington

